Title: General Orders, 11 November 1777
From: Washington, George
To: 

 

Head Quarters, White Marsh [Pa.] Novr 11th 1777.
Parole Hudson.C. Signs Delaware. Schuylkill.


The Honorable Continental Congress have passed the following resolves, which have been transmitted hither to be made public in the army. vizt.




In Congress, November 4th 1777.

Resolved—That His Excellency Governor Caswell of North Carolina be requested to erect a monument of the value of five hundred dollars, at the expence of these United States, in honor of the memory of Brigadier General Francis Nash, who fell in the battle of Germantown, on the 4th day of october 1777, bravely contending for the Independence of his country.
Resolved—That the thanks of Congress, in their own name, and in behalf of the inhabitants of the Thirteen United States, be presented to Major General Gates, commander in Chief, in the northern department, and to Major Generals Lincoln & Arnold, and the rest of the officers, and troops under his command, for their brave, and successful efforts, in support of the Independence of their country; whereby an army of the enemy of ten thousand men, has been totally defeated; one large detachment of it strongly posted and entrenched having been conquered at Bennington, another repulsed with loss and disgrace from Fort Schuyler, and the main army of six thousand men, under Lieut. General Burgoyne, after being beaten in different actions, and driven from a formidable post, and strong entrenchments, reduced to the necessity of surrendering themselves, upon terms honorable and advantageous to these States, on the 17th day of October last, to major General Gates; And that a medal of gold be struck, under the direction of the Board of war, in commemoration of this great event, and in the name of these United States presented by the president to Major General Gates.
Resolved—That Congress have an high sense of the merit of Colo. Greene, and the officers and men under his command, in the late gallant defence of the Fort at Red bank, on Delaware river; and that an elegant sword be provided by the Board of war, and presented to Col. Greene.
Resolved—That Congress have an high sense of the merit of Lieut. Col. Smith, and the officers and men under his command, in their late gallant defence of fort Mifflin, on the river Delaware; and that an elegant sword be provided by the Board of war, and presented to Lt Col. Smith.
Resolved—That Congress have an high sense of the merit of Commodore Hazlewood, the Commander of the naval force in the river Delaware; in the service of the Commonwealth of Pennsylvania; and of the officers and men under his command, in their late gallant defence of their country, against the British Fleet, whereby two of their Men of war were destroyed, and four others compelled to retire; and that an elegant sword be provided by the Marine Committee, and presented to Commodore Hazlewood.



